DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1, 6-7, 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12, 16-21 of copending Application No. 16/938,467. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims a method of manufacturing a highly crosslinked polymer particulate, the method comprising: combining a granular polymeric material, which includes a plurality of polyethylene polymer chains, and a property-modifying filler to form a material-filler mixture; 15crosslinking the granular polymeric material, within the material-filler mixture, with a crosslinking apparatus to form a highly crosslinked polymeric material that includes a plurality of chemical crosslinks, wherein the plurality of chemical crosslinks includes chemical crosslinks that covalently bond a given polyethylene polymer chain of the plurality of polyethylene polymer chains to another polyethylene polymer chain of the plurality of polyethylene polymer chains; and 20forming a plurality of crosslinked polymer granules that includes the highly crosslinked polymeric material, wherein: (i) a characteristic dimension of each crosslinked polymer granule of the plurality of crosslinked polymer granules is at least 10 micrometers and at most 5 millimeters; (ii) each crosslinked polymer granule of the plurality of crosslinked polymer granules 25includes a fraction of the highly crosslinked polymeric material and also a fraction of the property- modifying filler; and (iii) the property-modifying filler is configured to modify at least one property of the plurality of crosslinked polymer granules.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "highly" in claim 1 is a relative term which renders the claim indefinite.  The term "highly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, claim 1 and all dependent claims are indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, 11, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Illgen.
Illgen teaches a process where polyethylene particles are crosslinked with electron beam irradiation (pg. 118) and forms crosslinked particles having particle diameters more than 10 microns (Fig. 1, pg. 119). E-beam crosslinking of polyethylene forms covalent bonds between polymer chains. The E-beam crosslinking necessarily occurs in an apparatus. Illgen teaches the irradiation at 40 Mrad was achieved by 4 sequential treatments of 10 MRad for a total of 40 MRad (pg. 118).
The crosslinked particles are formed during crosslinking and meets the limitation (i) of claim 2. The e-beam crosslinking is directly crosslinking the polyethylene and meets the limitation (i) of claim 3. 

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayase (US 2019/0030768).
Hayase teaches a process where a polyethylene particle having a diameter of 1.2 mm is placed in a vessel and crosslinked with DCP to give crosslinked polyethylene particles (¶203). Crosslinking polyethylene forms covalent bonds between polymer chains.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Illgen, Journal of Arthroplasty, Vol. 24, No. 1, 2009, pg. 117-124 in view of Otohata.
The discussion with respect to Illgen above is incorporated herein by reference.
Illgen does not explicitly recite any details regarding the election beam source.
However, Otohata teaches a process of crosslinking polyethylene with an electron beam (¶ 1) where the electron beam has an acceleration voltage of 500 KeV or more (¶ 13) and can be performed in a vacuum (¶16). Performing a process in a vacuum necessitates a vacuum chamber and evaculation of the vacuum chamber. It would have been obvious to one of ordinary skill in the art to use a voltage of 500 KeV or more because it allows penetration into the inside of the material (¶ 14).

Claim 10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Illgen, Journal of Arthroplasty, Vol. 24, No. 1, 2009, pg. 117-124.
The discussion with respect to Illgen above is incorporated herein by reference.
Illgen does not explicitly recite agitating the polymer. However, it would have been obvious to agitate the polyethylene particles of Illgen during and between irradiation to ensure uniform crosslinking.
Illgen does not expressly recite cooling the material. However, it would have been obvious to cool the polymer to avoid heat that might result in agglomeration.

Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 4,525,486).
Kobayashi teaches a method where 2.7 mm polyethylene particles are placed in a polymerization vessel and crosslinked with di-t-butyl peroxide to give crosslinked polyethylene (col. 9, ln. 65-col. 10, ln. 44). Kobayashi teaches the particle size of the crosslinked polyolefin 
Kobayashi teaches polyethylene particles can be expanded (col. 5, ln. 58-68) which corresponds to the claimed changing a morphology of claim 4.
Kobayashi teaches ranges which overlap claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Kobayashi suggests the particle size. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Kobayashi. See MPEP 2123.

Claim 1-5, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2014/0113133) in view of Knudsen.
Sun teaches an example where polyethylene is mixed with 2 pph dicumyl peroxide followed by mixing in a banbury mixer followed by palletization (¶39) to form crosslinked pellets (table 1). Sun teaches that suitable mixing devices include extruders (¶33-34). 
Sun does not explicitly recite a particle size of the crosslinked polyethylene.
However, Knudsen teaches pelletized polyolefins having a particle size of 0.1-1 mm (abstract) where polyethylene is an example of the polyolefin (col. 3, ln. 5-15). It would have been obvious to one of ordinary skill in the art to use the pellet sizes of Knudsen because Sun does not teach a specific size and one would look to the prior art (Knudsen) for guidance to appropriate sizes. Additionally, it would have been obvious because Knudsen teaches the micropellets are easier to handle than ground powder and easier to transport due to dry flow capability and have an advantage in terms of storage (col. 1, ln. 30-50).

Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2014/0113133) in view of Knudsen (US 6,573,314) in view of Collina (US 4,188,470).
The discussion with respect to Sun and Knudsen above is incorporated herein by reference.
Sun does not explicitly recite how the polyethylene is generated.
However, Collina teaches that ethylene is polymerized with a Ziegler/Natta catalyst to produce polyethylene in the form of granules in a tubular reactor (abstract) where the granules have a diameter of between 0.5 and 1.5 mm (col. 4, ln. 1-8). It would have been obvious to one of ordinary skill in the art to use the process of Collina because it provides almost equal sized particles (col. 1, ln. 65-68) and allows for a) an equal dwelling time for each single catalyst particle and therefore a uniformity of characteristics of the polymer, and the possibility of easily 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764